Luke, J.
The jury had the right to conclude in this case that at about five o’clock on „a January morning the defendant was seen, not far from the place where the store was burglarized the night before, with several of the articles of merchandise taken from the store. The defendant denied his guilt, and said he bought the merchandise found in his possession from an unnamed boy, who said he was working with a drummer. The contention is that the evidence does not support the verdict. It was for the jury to decide whether or not the goods found in the defendant’s possession were taken from said store, and whether or not the defendant satisfactorily explained his possession of the goods; and the trial judge did not commit error in overruling the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworih, J., concur.